      Case 1:20-cr-00014-JRH-BKE Document 178 Filed 03/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )          CR 120-014
                                              )
MICHAEL PEYTON GUNN                           )
AMANDA GUNN                                   )
                                         _________

                                         ORDER
                                         _________

       The Government requests appointment of a guardian ad litem for minor victim one

pursuant to 18 U.S.C. § 3509(h), which provides in pertinent part as follows: “In making the

appointment, the court shall consider a prospective guardian’s background in, and familiarity

with, the judicial process, social service programs, and child abuse issues. The guardian ad

litem shall not be a person who is or may be a witness in a proceeding involving the child for

whom the guardian is appointed.”         Because the government has not provided this

information, the Court DENIES the motion, (doc. no. 176), with the right to refile.

       SO ORDERED0020this 22nd day of March, 2021, at Augusta, Georgia.
